DETAILED ACTION
In the response filed July 1, 2022, the Applicant amended claims 21, 27, and 33.  Claims 21-38 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 21-38 with respect to the 35 U.S.C. 101 rejection have been considered but unpersuasive.
Applicant argues the claims are not directed to a judicial exception and are therefore patent eligible subject matter.  Examiner respectfully disagrees.  These steps, under broadest reasonable interpretation, describe or set-forth “analyzing the real-time conditions in the store, the consumer current shopping cart, the consumer shopping history,” to determine a threshold value and present an offer to the customer based on the determined value – i.e., determining store conditions and customer behavior to identifying incentives to provide to customers, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Applicant argues that the additional limitations include technical features and solves actual technical problems as they are put into practical applications and thus should be eligible.  Examiner respectfully disagrees.  With respect to the "improvement" consideration, the alleged improvements are non-technical subjective/abstract improvements, not technical improvements to computers or technological processes.  Offer determination systems incorporating a user’s actions and store conditions to provide targeted offers to the user is, if anything, a business “improvement” (e.g., optimizing customer engagement, improving business goals and customer experience).  A customer enticement/engagement system is not a computer, technology, or technological environment.  The idea of providing targeted offers to a customer is not a patent eligible “improvement.”  That a computer is used to select and provide the offers serves merely to implement the abstract idea on a generic computer.  
As discussed in the previous Office action, the requirement to execute the claimed steps/functions using “a computer,” (claim 21); a “computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media,” (claim 27); and a “computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors,” (claim 33), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
The fact that the determinations are made by a generic computer processor does not somehow automatically make the solution necessarily rooted in computer technology.  The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment.  This same problem would exist in non-computer environments, and the same solution would be appropriate – the claims here are merely detecting and receiving data.  Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact.  Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter. 
Applicant’s arguments remain unpersuasive.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 21-38 with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 
Claims 21, 27, and 33 recite computer-implemented functional claim language with the claim element “a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed.”  The specification merely reiterates that the time value is associated with different factors (Par. [0025], [0028]).  Paragraph [0025] suggests that the system may contain time value data associated with the different factors.  Paragraph [0028] discusses processing time value for each item  and adds up the process time value for each item in the customer cart.
Significantly, the specification fails to indicate (i.e. fails to provide the necessary algorithm, description of steps, flowcharts, etc.) for how the time value is calculated based on those different factors.  The disclosure merely suggests adding up the process time values for items.  However, it is unclear how these factors are associated, how these factors are determined or identified, and how these factors are then added or combined to create a specific time value.  In other words, the claims recite functional claim language without providing in the specification examples of species that achieve the claimed function, and does not provide a disclosure of the algorithm/step-by-step instructions in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 27, and 33 recite the limitation “a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed.”  The examiner cannot determine the metes and bounds of the claim because the claim has been written in the alternative as an improper Markush-type limitation.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the time value limitation “wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed,” is treated as a list of “wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, or if an anti-theft device needs to be removed” in a properly written Markush-type limitation as this appears to be Applicant’s intent (Current specification, Par. [0025]).
Claims 22-26, 28-32-and 34-48 are rejected by virtue of their dependence on independent claims 21, 27, and 33.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 21-26 are drawn to a method, claims 27-32 are drawn to a medium, and claims 33-38 is drawn to a system, which are within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 21 (representative of claims 27 and 33) recites/describes the following steps:
“receiving…data about the items contained within a shopping cart of a first customer waiting in a checkout line in a store;” 
“calculating… a checkout wait time for the checkout line, wherein the calculated checkout wait time is based in part on a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed;” 
“identifying…a second customer approaching the checkout line;” 
“determining…an abandonment threshold value for the second customer, wherein the abandonment threshold value is based in part on a payment method history for the second customer;” 
“comparing…the checkout wait time to the abandonment threshold value;” and 
“in response to the checkout wait time being greater than or equal to the abandonment threshold value, transmitting…a re-engagement coupon to the second customer, wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer.”
These steps, under broadest reasonable interpretation, describe or set-forth determining customer behavior and identifying incentives to provide to customers, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a computer,” (claim 21); a “computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media,” (claim 27); and a “computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors,” (claim 33). 
The requirement to execute the claimed steps/functions using “a computer,” (claim 21); a “computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media,” (claim 27); and a “computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors,” (claim 33), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 22-26, 28-32, and 34-38 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 22-26, 28-32, and 34-38 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a computer,” (claim 21); a “computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media,” (claim 27); and a “computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors,” (claim 33), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 22-26, 28-32, and 34-38 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 22-26, 28-32, and 34-38 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 27-30, and 33-36, are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2016/0171566 A1) in view of Johnson (US 2009/0249342 A1), and He et al. (US 2016/0148238 A1), hereinafter He.
Regarding claim 21, Pugh discloses a method for re-engaging a customer, the method comprising: receiving, by a computer, data about the items contained within a shopping cart of a first customer waiting in a checkout line in a store (Par. [0063], item counting device determines number of items, to be purchased by one customer);
calculating, by the computer, a checkout wait time for the checkout line (Par. [0090], system analyzes data and determines a wait time for the queue), wherein the calculated checkout wait time is based in part on the items contained within the shopping cart of the first customer (Par. [0123], wait time for point-of-sale system estimated and based on purchase transaction of customer at point-of-sale system, items selected for purchase by the customer); 
identifying, by the computer, a second customer approaching the checkout line (Par. [0067], system able to determine and identify customers that enter the customer entry area of point-of-sale systems, “identifying…customer approaching the checkout line,” Par. [0069], receiving a customer/identification code, customer information); 
determining, by the computer, an abandonment threshold value for the second customer (Par. [0131], threshold value determined for customer; 
comparing, by the computer, the checkout wait time to the abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer); and 
in response to the checkout wait time being greater than or equal to the abandonment threshold value, transmitting, by the computer, a re-engagement coupon to the second customer (Par. [0131], [0158], coupon provided to user when the system determines wait time exceeds threshold and all lanes are busy).
Pugh does not explicitly disclose wherein the calculated checkout wait time is based in part on a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed; wherein the abandonment threshold value is based in part on a payment method history for the second customer; and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer.  
Johnson teaches wherein the calculated checkout wait time is based in part on a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed (Par. [0023], total transaction time estimated based on characteristics of each item, estimated transaction time for each item may be a predetermined length of time based on one or more characteristics of each item – Par. [0044], size, weight, etc.).
He teaches wherein the abandonment threshold value is based in part on a payment method history for the second customer (Par. [0056], user’s purchase and transaction history used to determine the user’s tolerance for waiting in line/tolerance score; Par. [0035], transaction history includes user’s details of funding source used, etc.); and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer (Par. [0060], user offered discount on the current purchase of the user “related to at least one item contained in a shopping basket of the second customer,” to wait 10 minutes in line; the discount increase for each minute the user waits in line, “time sensitive coupon only valid for the second customer’s current trip to the store”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the transaction time determination abilities of Johnson as a need exists for a system that reduce wait times for checkout lines (Johnson, Par. [0003], [0004]).  One of ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the user tolerance determination abilities of He as a need exists for a system that provides for an improved experience for users during line waiting situations (He, Par. [0004]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user’s tolerance score based in part on customer payment method history as taught in He for determination of the abandonment threshold value for the second customer as disclosed in Pugh.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 22, Pugh discloses wherein the abandonment threshold value is comprised of a first threshold value and a second threshold value (Par. [0166], threshold value 1 and threshold value 2).
Regarding claim 23, Pugh discloses wherein the first threshold value is based on a shopping history of the second customer (Par. [0155], [0156], customer checkout history used to determine weighting factors for checkout wait time).
Regarding claim 24, Pugh discloses wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to a first abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer).
Regarding claim 27, Pugh discloses a computer program product for re-engaging a customer, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions comprising: program instructions to program instructions to receive data about the items contained within a shopping cart of a first customer waiting in a checkout line in a store (Par. [0063], item counting device determines number of items, to be purchased by one customer);
program instructions to calculate a checkout wait time for the checkout line (Par. [0090], system analyzes data and determines a wait time for the queue), wherein the calculated checkout wait time is based in part on the items contained within the shopping cart of the first customer (Par. [0123], wait time for point-of-sale system estimated and based on purchase transaction of customer at point-of-sale system, items selected for purchase by the customer); 
program instructions to identify a second customer approaching the checkout line (Par. [0067], system able to determine and identify customers that enter the customer entry area of point-of-sale systems, “identifying…customer approaching the checkout line,” Par. [0069], receiving a customer/identification code, customer information); 
program instructions to determine an abandonment threshold value for the second customer (Par. [0131], threshold value determined for customer; 
program instructions to compare the checkout wait time to the abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer); and 
in response to the checkout wait time being greater than or equal to the abandonment threshold value, transmitting, by the computer, a re-engagement coupon to the second customer (Par. [0131], [0158], coupon provided to user when the system determines wait time exceeds threshold and all lanes are busy).
Pugh does not explicitly disclose wherein the calculated checkout wait time is based in part on a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed; wherein the abandonment threshold value is based in part on a payment method history for the second customer; and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer.  
Johnson teaches wherein the calculated checkout wait time is based in part on a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed (Par. [0023], total transaction time estimated based on characteristics of each item, estimated transaction time for each item may be a predetermined length of time based on one or more characteristics of each item – Par. [0044], size, weight, etc.).
He teaches wherein the abandonment threshold value is based in part on a payment method history for the second customer (Par. [0056], user’s purchase and transaction history used to determine the user’s tolerance for waiting in line/tolerance score; Par. [0035], transaction history includes user’s details of funding source used, etc.); and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer (Par. [0060], user offered discount on the current purchase of the user “related to at least one item contained in a shopping basket of the second customer,” to wait 10 minutes in line; the discount increase for each minute the user waits in line, “time sensitive coupon only valid for the second customer’s current trip to the store”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the transaction time determination abilities of Johnson as a need exists for a system that reduce wait times for checkout lines (Johnson, Par. [0003], [0004]).  One of ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the user tolerance determination abilities of He as a need exists for a system that provides for an improved experience for users during line waiting situations (He, Par. [0004]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user’s tolerance score based in part on customer payment method history as taught in He for determination of the abandonment threshold value for the second customer as disclosed in Pugh.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 28, Pugh discloses wherein the abandonment threshold value is comprised of a first threshold value and a second threshold value (Par. [0166], threshold value 1 and threshold value 2).
Regarding claim 29, Pugh discloses wherein the first threshold value is based on a shopping history of the second customer (Par. [0155], [0156], customer checkout history used to determine weighting factors for checkout wait time).
Regarding claim 30, Pugh discloses wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to a first abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer).
Regarding claim 33, Pugh discloses a computer system for re-engaging a customer, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive data about the items contained within a shopping cart of a first customer waiting in a checkout line in a store (Par. [0063], item counting device determines number of items, to be purchased by one customer);
program instructions to calculate a checkout wait time for the checkout line (Par. [0090], system analyzes data and determines a wait time for the queue), wherein the calculated checkout wait time is based in part on the items contained within the shopping cart of the first customer (Par. [0123], wait time for point-of-sale system estimated and based on purchase transaction of customer at point-of-sale system, items selected for purchase by the customer); 
program instructions to identify a second customer approaching the checkout line (Par. [0067], system able to determine and identify customers that enter the customer entry area of point-of-sale systems, “identifying…customer approaching the checkout line,” Par. [0069], receiving a customer/identification code, customer information); 
program instructions to determine an abandonment threshold value for the second customer (Par. [0131], threshold value determined for customer; 
program instructions to compare the checkout wait time to the abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer); and 
in response to the checkout wait time being greater than or equal to the abandonment threshold value, transmitting, by the computer, a re-engagement coupon to the second customer (Par. [0131], [0158], coupon provided to user when the system determines wait time exceeds threshold and all lanes are busy).
Pugh does not explicitly disclose wherein the calculated checkout wait time is based in part on a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed; wherein the abandonment threshold value is based in part on a payment method history for the second customer; and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer.  
Johnson teaches wherein the calculated checkout wait time is based in part on a time value associated with each of the items contained within the shopping cart of the first customer, wherein the time value relates to how long it takes the item to be processed by a cashier, and wherein the time value is based on size of the item, weight of the item, bar code location on the item, if a hanger needs to be removed, if an anti-theft device needs to be removed (Par. [0023], total transaction time estimated based on characteristics of each item, estimated transaction time for each item may be a predetermined length of time based on one or more characteristics of each item – Par. [0044], size, weight, etc.).
He teaches wherein the abandonment threshold value is based in part on a payment method history for the second customer (Par. [0056], user’s purchase and transaction history used to determine the user’s tolerance for waiting in line/tolerance score; Par. [0035], transaction history includes user’s details of funding source used, etc.); and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer (Par. [0060], user offered discount on the current purchase of the user “related to at least one item contained in a shopping basket of the second customer,” to wait 10 minutes in line; the discount increase for each minute the user waits in line, “time sensitive coupon only valid for the second customer’s current trip to the store”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the transaction time determination abilities of Johnson as a need exists for a system that reduce wait times for checkout lines (Johnson, Par. [0003], [0004]).  One of ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the user tolerance determination abilities of He as a need exists for a system that provides for an improved experience for users during line waiting situations (He, Par. [0004]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user’s tolerance score based in part on customer payment method history as taught in He for determination of the abandonment threshold value for the second customer as disclosed in Pugh.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 34, Pugh discloses wherein the abandonment threshold value is comprised of a first threshold value and a second threshold value (Par. [0166], threshold value 1 and threshold value 2).
Regarding claim 35, Pugh discloses wherein the first threshold value is based on a shopping history of the second customer (Par. [0155], [0156], customer checkout history used to determine weighting factors for checkout wait time).
Regarding claim 36, Pugh discloses wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to a first abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer).

Claims 25, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2016/0171566 A1), in view of Johnson (US 2009/0249342 A1); He (US 2016/0148238 A1); and Eramian (US 2016/0125483 A1).
Regarding claim 25, Pugh discloses determining when the checkout wait time is less than the first threshold value  (Par. [0131], wait time is compare to the threshold value determined for customer).  Pugh does not explicitly disclose calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer.  Eramian teaches calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer (Par. [0052], determine a price of an item for line routing, determines line routing for user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 31, Pugh discloses determining when the checkout wait time is less than the first threshold value  (Par. [0131], wait time is compare to the threshold value determined for customer).  Pugh does not explicitly disclose calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer.  Eramian teaches calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer (Par. [0052], determine a price of an item for line routing, determines line routing for user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 37, Pugh discloses determining when the checkout wait time is less than the first threshold value  (Par. [0131], wait time is compare to the threshold value determined for customer).  Pugh does not explicitly disclose calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer.  Eramian teaches calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer (Par. [0052], determine a price of an item for line routing, determines line routing for user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 26, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2016/0171566 A1), in view of Johnson (US 2009/0249342 A1); He (US 2016/0148238 A1); Eramian (US 2016/0125483 A1); and SivasankaranNair et al. (US 2017/0053326 A1), hereinafter SivasankaranNair.
Regarding claim 26, Pugh does not explicitly disclose further comprises: determining, by the computer, the second threshold value based on the customer shopping history and the estimated value of the items within the second customer cart; and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value.  
Eramian teaches determining, by the computer, estimated value of the items within the second customer cart (Par. [0052], determine a price of an item for line routing, determines line routing for user).  SivasankaranNair teaches determining, by the computer, the second threshold value based on the customer shopping history and the items within the second customer cart (Par. [0043], [0051], determined item count of carts is used to estimate wait time); and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value (Par. [0051], estimated wait time is compared to a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wait time system of Pugh, Johnson, He, and Eramian to include the threshold determination features as taught by SivasankaranNair as a need exists to reduce a customer’s time spent at a checkout queue (SivasankaranNair, Par. [0016]).  Comparing checkout wait times with determined threshold values would enable a wait time system to reduce a customer’s time spent in a queue.  In addition, each individual element and its function are shown in the prior art, albeit shown in separate references, and the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 32, Pugh does not explicitly disclose further comprises: determining, by the computer, the second threshold value based on the customer shopping history and the estimated value of the items within the second customer cart; and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value.  
Eramian teaches determining, by the computer, estimated value of the items within the second customer cart (Par. [0052], determine a price of an item for line routing, determines line routing for user).  SivasankaranNair teaches determining, by the computer, the second threshold value based on the customer shopping history and the items within the second customer cart (Par. [0043], [0051], determined item count of carts is used to estimate wait time); and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value (Par. [0051], estimated wait time is compared to a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wait time system of Pugh, Johnson, He, and Eramian to include the threshold determination features as taught by SivasankaranNair as a need exists to reduce a customer’s time spent at a checkout queue (SivasankaranNair, Par. [0016]).  Comparing checkout wait times with determined threshold values would enable a wait time system to reduce a customer’s time spent in a queue.  In addition, each individual element and its function are shown in the prior art, albeit shown in separate references, and the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 38, Pugh does not explicitly disclose further comprises: determining, by the computer, the second threshold value based on the customer shopping history and the estimated value of the items within the second customer cart; and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value.  
Eramian teaches determining, by the computer, estimated value of the items within the second customer cart (Par. [0052], determine a price of an item for line routing, determines line routing for user).  SivasankaranNair teaches determining, by the computer, the second threshold value based on the customer shopping history and the items within the second customer cart (Par. [0043], [0051], determined item count of carts is used to estimate wait time); and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value (Par. [0051], estimated wait time is compared to a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wait time system of Pugh, Johnson, He, and Eramian to include the threshold determination features as taught by SivasankaranNair as a need exists to reduce a customer’s time spent at a checkout queue (SivasankaranNair, Par. [0016]).  Comparing checkout wait times with determined threshold values would enable a wait time system to reduce a customer’s time spent in a queue.  In addition, each individual element and its function are shown in the prior art, albeit shown in separate references, and the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3681